Citation Nr: 1713501	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1959 and from August 1983 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran presented sworn testimony during a Board hearing in St. Petersburg.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the March 2010 Board hearing, the Veteran's representative raised a motion to advance this appeal on the Board's docket.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The issue of entitlement to service connection for a cervical spine disability is being reopened herein, the underlying merits of service connection are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.

FINDINGS OF FACT

1.  In January 2008, the RO denied the Veteran's claims of entitlement to service connection for a thoracolumbar spine disability and a cervical spine disability.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  The evidence received more than one year since the January 2008 RO denial is not cumulative of the evidence at the time of the prior final denials of service connection for disabilities of the thoracolumbar spine and the cervical spine, and raises a reasonable possibility of substantiating the claims.

3.  The Veteran has degenerative disc disease (DDD) of the thoracolumbar spine, which manifested within one year of his October 1996 discharge from active duty service.


CONCLUSIONS OF LAW

1.  The January 2008 RO decision denying claims of entitlement to service connection for a thoracolumbar spine disability and a cervical spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a thoracolumbar spine disability and a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Resolving all doubt in the Veteran's favor, DDD of the thoracolumbar spine was incurred in his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen

In the current appeal, the Veteran contends that he suffers from disabilities of the cervical and thoracolumbar spine, which were incurred during his military service.  In this regard, a review of the claims file shows that the Veteran's claim of entitlement to service connection for disabilities of the back and neck were originally denied in a July 1997 rating decision.  The Veteran did not appeal, and as new and material evidence was not received within one year of the decision, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The Veteran's April 2003 claims to reopen the matters of entitlement to service connection for disabilities of the thoracolumbar and cervical spine were denied in a July 2003 rating decision.  He did not appeal, new and material evidence was not received within one year of the decision, and it became final.  Id.  Accordingly, the July 2003 RO decision is also final.  Id.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.

For applications filed after August 29, 2001, as in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claims.  See 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the Veteran's petition to reopen the claims of service connection for disabilities of the thoracolumbar and cervical spine were last previously considered and denied in a July 2003 rating decision.  The evidence associated with the Veteran's claims file at the time of the last final denial included service treatment records (STRs), a VA examination report dated January 1997, post-service treatment records, and the Veteran's statements.

Relevant evidence received more than one year since the January 2008 decision includes additional post-service treatment records, a VA examination report dated February 2007, a November 2007 VA opinion, private treatment records, a November 2016 medical opinion from Dr. M.N., and statements by the Veteran in support of the claims.

The Board observes that, in November 2016 letter, Dr. M.N. indicated that the Veteran's lumbar spine DDD is most likely caused by or a result of the 1993 fall."  Dr. M.N. explained, "[t]he patient states in 1993 he was a military soldier stated at the US Army Reserve Command (USAREC), Fort McPherson, Georgia."  He continued, "[d]uring a ceremony pre-drawn physical fitness run the patient said he stepped on a loose piece of asphalt track, he tripped and fell, twisting his lower back and upper leg."

Post-service treatment records dated in May 1997 and June 1997 documented the Veteran's report of low back pain.  An x-ray of the lumbosacral spine, conducted in January 1998, revealed "significant degenerative joint disease (DJD) throughout the lumbar spine without evidence of acute focal findings or of significant disc spaces narrowing."  X-ray of the cervical spine conducted in December 2000 documents "[s]ome disk disease at the cervical thoracic junction."  Another x-ray of the cervical spine performed in March 2003 noted a history of DJD, and confirmed "[s]ome spondylosis, predominantly in the posterior interfacetal joints at some sites, mild to moderate severity, but not unexpected for age."  Private treatment records dated in March 2008 documented DDD of the thoracic and lumbar spine, as confirmed by magnetic resonance imaging (MRI).

The Board also notes that the Veteran has submitted numerous statements asserting that he has experienced neck and back pain since his active duty military service.  See the October 2016 Board hearing transcript.

The Veteran's statements, along with the medical and other evidence added to the record, relate to the previously unestablished elements of current cervical and thoracolumbar spine disabilities, and a link between said disabilities and his military service.  Accordingly, the standards under 3.156(a) have been met and the claims are reopened.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Shade v. Shinseki, 24 Vet. App. 110 (2010).

II.  Merits of service connection-thoracolumbar spine disability

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Service connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In this matter, the Veteran asserts that he suffers from a back disability, which was incurred during his military service.  For the reasons set forth below, the Board finds that the evidence of record meets the elements for an award of service connection.

As noted above, the Veteran served on active duty from June 1955 to May 1959 and August 1983 to October 1996.  His service treatment records (STRs) document the Veteran's report of bilateral back strain and muscle strain in September 1958.  In September 1986, the Veteran complained of low back pain; a diagnosis of lumbosacral strain was noted.  He also complained of back pain in April 1991.  He was diagnosed with a lumbosacral sprain.  See the STRs dated April 1991.  In his retirement physical examination, the Veteran reported "swollen or painful joints," and did not answer an inquiry as to whether he had "recurrent back pain."  Notably, however, a July 1996 addendum to the retirement physical examination documented the Veteran's report of chronic low back pain and arthritis of the spine and multiple peripheral joints.

The Veteran was afforded a VA examination in January 1997, three months after his October 1996 active duty discharge.  The VA examiner noted the Veteran's report of low back pain for four to five years without any specific injury.  A diagnosis of DJD of the lumbosacral spine was confirmed upon x-ray.
Post-service treatment records documented the Veteran's continuing report of low back pain.  See, e.g., the VA treatment records dated in May 1997, June 1997, January 1998, and April 1999.  A March 1998 letter from Dr. N.B. indicated that the Veteran has degenerative changes of the lumbar spine.  A diagnosis of DDD of the thoracic and lumbar spine was confirmed by MRI conducted in March 2008.
The Veteran was afforded a VA examination in February 2007 at which time the examiner confirmed a diagnosis of DJD of the lumbar spine.  In an addendum opinion provided in November 2007, the examiner noted that the Veteran had thoracic arthritis and lumbar spondylosis and congenital scoliosis of the lumbar spine, "[c]onsistent with natural aging.  Not caused by or related to simple lumbar muscle strain/sprains during military service."

In a November 2016 statement, Dr. M.N. reported that the Veteran's lumbar spine DDD is most likely caused by or a result of the 1993 fall."  He explained, "[t]he patient states in 1993 he was a military soldier stated at the US Army Reserve Command (USAREC), Fort McPherson, Georgia."  He continued, "[d]uring a ceremony pre-drawn physical fitness run the patient said he stepped on a loose piece of asphalt track, he tripped and fell, twisting his lower back and upper leg."

The Board has weighed the probative evidence of record and observes that the Veteran was diagnosed with arthritis (DJD) of the lumbar spine within one year of his military discharge.  As described above, connection for certain chronic diseases, including arthritis, may also be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As such, the evidence documenting the Veteran's complaints of back pain during his military service as well as the July 1996 retirement examination documenting back pain and complaints of arthritis, in consideration with the January 1997 VA examination documenting DJD of the lumbosacral spine as well as the March 2008 MRI reports indicating DDD of the thoracolumbar spine, is sufficient evidence to show that the Veteran suffered from a degenerative disease of the thoracolumbar spine that initially manifested during his military service.  See Walker, supra; see also 38 C.F.R. § 3.303(d) (2016).

Accordingly, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran has DDD of thoracolumbar spine, which manifested during his active duty military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a thoracolumbar spine disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability; to that extent only, the appeal is allowed.

New and material evidence has been received to reopen the claim of entitlement to service connection for a thoracolumbar spine disability.

Service connection for DDD of the thoracolumbar spine is granted.


REMAND

The Board finds that the Veteran's reopened claim of service connection for a cervical spine disability must be remanded for further development.

The Veteran's STRs did not document any complaints of neck or cervical spine pain.  As described above, however, the Veteran's complaint of 'arthritis of the spine and multiple peripheral joints' was noted an addendum to his July 1996 retirement examination.

Post-service treatment records dated in June 2001 described degenerative changes of the cervical spine as identified through MRI.  A diagnosis of DJD of the cervical spine was documented in March 2003.

Critically, the Veteran has not been afforded a VA medical opinion in this matter.  As such, this claim should be remanded in order for an examiner to address whether the Veteran's diagnosed cervical spine disability was incurred in or aggravated by his military service.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Thereafter, refer the VA claims file to an examiner with appropriate expertise.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  After review of the claims file, the examiner should provide an opinion, with rationale, as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current cervical spine disability had its onset during military service or is causally related to such service.

In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


